— In an action on a fire insurance policy, plaintiffs appeal from an order of the Supreme Court, Kings County, entered January 25, 1979, which granted defendant’s motion for summary judgment. The notice of appeal is deemed to be a premature notice of appeal from the judgment of the same court, entered pursuant to the said order on February 12, 1979. Appeal from the order dismissed (see Matter of Aho, 39 NY2d 241, 248). Judgment affirmed. Defendant is awarded one bill of $50 costs and disbursements. The 1975 amendment to *629section 168 of the Insurance Law (L 1975, ch 560, § 1) is not applicable retroactively to standard New York policies of fire insurance issued prior to September 1, 1975, the effective date of the amendment (see Char-Mo Investors v Market Ins. Co., 44 NY2d 793). Rabin, J. P., Gulotta, Martuscello and Mangano, JJ., concur.